Citation Nr: 1027180	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an effective date prior to December 7, 2005 
for a 100 percent schedular evaluation for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to April 20, 2006 for 
a 10 percent evaluation for residuals of a shell fragment wound 
of the left thigh.  

3.  Entitlement to an effective date prior to April 20, 2006 for 
a separate 10 percent evaluation for left palm scar, a residual 
of left hand shell fragment wound.  

4.  Entitlement to an effective date prior to April 20, 2006 for 
a 10 percent evaluation for right thigh scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to June 1997 
and from January 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

The issue of entitlement to an effective date prior to December 
7, 2005 for a 100 percent schedular evaluation for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In December 2005, within one year following discharge from 
service, the Veteran requested reconsideration of a claim of 
entitlement to individual unemployability; in connection with 
this claim, the RO ordered examinations to assess various 
service-connected disabilities, including scars.  

2.  Resolving reasonable doubt in the Veteran's favor, 
superficial and painful scars of the left thigh, left palm, and 
right thigh were present at discharge.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 16, 2004 for a 
10 percent evaluation for a shell fragment wound of the left 
thigh are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.400, 4.3, 4.7 (2009); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

2.  The criteria for an effective date of December 16, 2004 for a 
separate 10 percent evaluation for a left palm scar, as a 
residual of left hand shell fragment wound are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5110; 38 C.F.R. §§ 3.159, 3.400, 4.3, 4.7; 
38 C.F.R. § 4.118, Diagnostic Code 7804.  

3.  The criteria for an effective date of December 16, 2004 for a 
10 percent evaluation for a right thigh scar are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5110; 38 C.F.R. §§ 3.159, 
3.400, 4.3, 4.7; 38 C.F.R. § 4.118, Diagnostic Code 7804.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable decisions with respect to the issues decided 
herein, a detailed explanation of how VA complied with the Act is 
unnecessary.  

II.	Factual Background

Service records show that the Veteran stepped on a land mine in 
Iraq in July 2003.  He sustained various injuries, to include a 
traumatic amputation of the left foot as well as injuries to his 
left thigh, left palm, and right calf.  The Veteran underwent 
extensive hospitalization and rehabilitation.  

In November 2003, the Veteran filed an application for VA 
compensation.  In January 2004, the Veteran requested to amend 
his claim to include claims of entitlement to service connection 
for additional disabilities, such as painful and tender scars.  
He was discharged from active duty on December 15, 2004.  

The Veteran underwent a VA examination on January 7, 2005.  On 
physical examination, scars were noted on the left hand, left 
thigh, right calf, and right thigh.  The right thigh was the 
donor site for the skin graft on the right calf.  The Veteran 
underwent a VA muscle examination on January 18, 2005.  Various 
scars were noted, including a six inch healed post-laceration 
scar on the left lateral thigh and a tiny healed post-shrapnel 
injury scar on the left palm.  

In February 2005, the RO in pertinent part, granted entitlement 
to service connection for residuals of shell fragment wound, left 
hand (10 percent, effective December 16, 2004); residuals of 
shell fragment wound, left thigh (0 percent, effective December 
16, 2004);and scar, right thigh (0 percent, effective December 
16, 2004).

In March 2005, the Veteran submitted a claim of entitlement to a 
total disability evaluation based on unemployability.  In April 
2005, the RO denied the Veteran's claim.  In December 2005, the 
Veteran requested reconsideration for individual unemployability.  
Based on this statement, the RO requested additional examinations 
to assess the severity of the Veteran's service-connected 
disabilities, including scars.  

At a VA hand examination dated April 20, 2006, the Veteran 
reported a history of shrapnel injury to the left hand in service 
and surgery for shrapnel excision.  The examiner noted a small 
old healed post-shrapnel injury scar on the mid-palm of the left 
hand with some tenderness on palpation.  

A VA scar examination was also conducted on April 20, 2006.  The 
examiner described a healed, five inch post-laceration scar on 
the left lateral thigh.  The examiner opined that the left thigh 
scar and the right thigh donor site graft scar were both 
superficial.  The left thigh scar was described as pink and the 
right thigh scar was described as whitish.  Intermittent pain and 
numbness were noted.  

In May 2006, the RO in pertinent part, increased the evaluation 
for shell fragment wound of the left thigh to 10 percent, 
effective April 20, 2006; increased the evaluation for right 
thigh scar to 10 percent, effective April 20, 2006, and granted a 
separate 10 percent evaluation for a left palm scar as a residual 
of left hand shell fragment wound, effective April 20, 2006.  

III.	Analysis

In the May 2006 rating decision the RO assigned the compensable 
evaluations under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
effective dates of April 20, 2006 were assigned based on the date 
of the VA examinations showing painful scarring.  

The effective date of an award is generally the date of receipt 
of a claim (or informal claim where appropriate), or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  More specifically, the effective date of an 
award of disability compensation for direct service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The general rule with respect to the effective date for an award 
of increased compensation is that the effective date of an award 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

Under the applicable rating criteria, a 10 percent evaluation is 
warranted for a superficial scar that is painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

As discussed above, the Veteran's claim for reconsideration of 
individual unemployability, which prompted an additional 
evaluation of his service-connected disabilities, was filed 
within one year following discharge from service.  In the 
September 2006 notice of disagreement, the representative argued 
that the assigned effective dates should be the date following 
discharge.  

On review and after resolving reasonable doubt in the Veteran's 
favor, the Board agrees that the effective dates for compensable 
evaluations for scarring as set forth above should be the date 
following discharge.  In making this determination, the Board 
notes that the referenced scars were the result of combat-related 
injuries and treatment and were present at discharge.  
Additionally, in his January 2004 statement, the Veteran 
indicated that he had tender and painful scars.  The Board has 
absolutely no reason to doubt the credibility of the Veteran's 
statement and his report was objectively confirmed on the April 
2006 examinations.  


ORDER

Entitlement to an effective date of December 16, 2004 for a 10 
percent evaluation for shell fragment wound of the left thigh is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.  

Entitlement to an effective date of December 16, 2004 for a 
separate 10 percent evaluation for left palm scar, as a residual 
of left hand shell fragment wound is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

Entitlement to an effective date of December 16, 2004 for a 10 
percent evaluation for right thigh scar is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  




REMAND

In December 2004, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective December 16, 2004.  In February 2005, the evaluation 
was increased to 50 percent disabling, also effective December 
16, 2004.  In May 2006, the evaluation for PTSD was increased to 
100 percent effective December 7, 2005.  In November 2009, the 
evaluation for PTSD was reduced to 70 percent effective February 
1, 2010.  The propriety of reduction is not for consideration by 
the Board at this time, and the Veteran retains the right to 
appeal that decision through November 11, 2010.  

The Veteran asserts entitlement to an earlier effective date for 
the total evaluation for PTSD.  On review, the Board finds that 
additional development is necessary.  See 38 C.F.R. § 3.159(c).

Evidence of record indicates that the Veteran was receiving 
vocational rehabilitation benefits and had been attending school 
during the period in question.  A June 2009 supplemental 
statement of the case indicates that the Veteran's vocational 
rehabilitation records were reviewed.  The claims file contains 
various vocational rehabilitation notes, but does not contain the 
complete vocational rehabilitation folder.  Those records are 
pertinent to the appeal for entitlement to an earlier effective 
date for a total schedular evaluation for PTSD, and the Veteran's 
vocational rehabilitation folder should be associated with the 
claims file.  

Vocational rehabilitation notes dated in November 2007 document 
the Veteran's report that he was receiving disability benefits 
from the Social Security Administration.  Social Security 
Administration records are potentially relevant to the claim 
currently on appeal and should be requested.  See Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsac v. Derwinski, 
2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request the Veteran's 
vocational rehabilitation folder.  The 
folder or a complete copy thereof should 
be associated with the claims file.  If 
the RO cannot locate such records, the RO 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.	Request the following records concerning 
the Veteran from the Social Security 
Administration: all medical records upon 
which any award of disability benefits was 
based.  All records obtained or any 
responses received must be associated with 
the claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.	Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC should 
readjudicate the issue of entitlement to 
an effective date prior to December 7, 
2005 for a 100 percent schedular 
evaluation for PTSD.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


